986 F.2d 1414
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE:  William D. LONGENETTE, Petitioner.
No. 92-8105.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 26, 1993

On Petition for Writ of Mandamus.
William D. Longenette, Petitioner Pro Se.
PETITION DENIED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
William D. Longenette has filed a petition for a writ of mandamus compelling the district court to act on his 28 U.S.C. § 2255 (1988) motion.  Longenette moved in April 1992 for relief from the sentence imposed pursuant to his convictions on drug and tax charges in 1991.  In December 1992, subsequent to the filing of Longenette's mandamus petition, the district court ordered the government to respond to the § 2255 motion, which the government has since done.  We hold that the delay in the district court has not been unreasonable.  Therefore, we deny the mandamus petition.  However, the denial is without prejudice to Longenette's right to refile if the district court fails to act on his motion within a reasonable time.


2
Although we grant Longenette's motion to proceed in forma pauperis, we deny his petition for mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED